Citation Nr: 1629504	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to service connection for a right leg disability.  

4.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In May 2016, the Veteran testified via videoconference before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  

The issues of service connection for disorders of the right and left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent evidence has been presented establishing a nexus between current left foot disorders and injuries incurred in service.  

2.  Competent evidence has been presented establishing a nexus between current right foot disorders and injuries incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for plantar fasciitis, heel spur syndrome, and healed metatarsal fractures of the left foot have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for plantar fasciitis, heel spur syndrome, and healed metatarsal fractures of the right foot have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claims for service connection for bilateral foot disorders.  This decision constitutes a full grant of the claims decided herein; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

The Veteran seeks service connection for disorders of the bilateral feet.  She states she initially injured her feet in service as a result of frequent running and marching, and has experienced chronic symptoms since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

After considering the totality of the record, the Board finds that service connection for bilateral foot disorders is warranted.  

During active duty service in February 1979, the Veteran sought treatment for a five-day history of right foot pain following a six mile run.  On objective examination, she had acute pain and tenderness over the plantar aspect of the right foot, without swelling or inflammation.  The final impression was rule out plantar stress.  

On her March 1979 report of medical history, she reported a history of foot trouble.  She stated she experienced bilateral cramps following "a lot of walking."  On concurrent service separation physical examination, no abnormalities of the feet or lower extremities were noted.  

Later in March 1979, the Veteran sought treatment for a ten-day history of right ankle pain following a road march.  On objective examination, she had mild pain but full range of motion.  Point tenderness at the metatarsophalangeal joints of the first and second digits of the right foot was also noted.  Erythema was present from the first digit to the top of the boot line.  The impression was of an ankle strain, and she was given medication and a temporary limited-duty profile.  

Post-service, she did not seek medical treatment for pain of either foot following service.  She has, however, in her written statements and hearing testimony, reported chronic bilateral foot pain since service.  She has also submitted lay statements from friends and co-workers confirming that she has a longstanding history of pain of the lower extremities.  

In a December 2011 private physician's statement, the Veteran was noted to have current diagnoses of plantar fasciitis and arthritis bilaterally.  Her symptoms have been present for "many years," according to the physician, J.R., M.D.  Another December 2011 statement from a private physician, D.J., M.D., indicated diagnoses of chronic plantar fasciitis and heel spur syndrome bilaterally, with hallux valgus and degenerative joint disease of the right first metatarsophalangeal joint.  

A September 2015 statement from D.A.J., D.P.M., was also received.  Dr. J. diagnosed the Veteran with chronic old fractures of the 2nd metatarsal shaft of the right foot, and the 2nd-5th metatarsal shafts of the left foot, confirmed by X-ray.  Dr. J. further opined that these fractures were "mostly as a result of her military training and marching in combat boots."  

In a November 2015 VA clinical notation, a VA examiner noted that stress fractures may develop from marching or running.  The examiner further noted that the Veteran had evidence she sought treatment in service for sore feet.  The Veteran's current injuries were "consistent with extended physical activity and may have occurred while on active duty although time of injury cannot be accurately determined from the X-rays or charting."  

The Board notes first that the Veteran's service treatment records reflect in-service reports of bilateral foot pain, as well as in-service treatment of the right foot.  Additionally, she has reported a chronicity of bilateral foot symptomatology since that time.  While the Veteran is a lay person, foot pain is a symptom subject to lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (continuous post-service symptoms of painful feet are observable by lay person).  More recently, she has presented competent evidence of current diagnoses of bilateral plantar fasciitis and heel spur syndrome, with old bilateral fractures of the metatarsal shafts of both feet.  These disorders have been linked by competent experts to her in-service running and marching, and the symptoms reported therein.  Affording the claimant the full benefit of the doubt, service connection for plantar fasciitis, heel spur syndrome, and healed fractures of the metatarsals of the right and left foot is warranted.  


ORDER

Service connection for plantar fasciitis, heel spur syndrome, and healed fractures of the metatarsals of the left foot is granted.  

Service connection for plantar fasciitis, heel spur syndrome, and healed fractures of the metatarsals of the right foot is granted.  


REMAND

The Veteran seeks service connection for disorders of the lower extremities.  She contends she experienced bilateral ankle and lower leg disorders as a result of in-service marching and running, and those disorders have been chronic since that time.  

In support of her claim, the Veteran has submitted private medical records, including a December 2011 statement from J.R., M.D.  In his statement, Dr. R. wrote that the Veteran has reported chronic pain of the legs and feet "over the years" and that her current diagnoses include arthritis.  Dr. R. did not further clarify in which joints the Veteran has been experienced arthritis, however.  

The Veteran was afforded a VA examination in May 2013.  The examiner diagnosed a right ankle strain but did not indicate a date of onset, although it appears he was referring to the 1979 in-service diagnosis of a right ankle strain.  In the opinion part of the examination, the VA examiner opined that this in-service right ankle disorder was acute and transitory, as the Veteran was without chronic sequelae thereafter.  In so stating, the examiner did not take into account the Veteran's own reports of chronic pain of the lower extremities since service.  Additionally, no X-rays were taken at the time of the VA examination to determine if the December 2011 diagnosis of arthritis of unspecified joints by a private physician included the ankles and/or knees.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is thus required to determine what, if any, current disorders of the lower extremities the Veteran currently has, and if these are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed disorders of the bilateral ankles and lower extremities, other than the feet.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disorders of the ankles and/or knees had their onset during service, manifested to a compensable degree within a year of service separation, or are due to or the result of an in-service disease, injury, or circumstances of service, to include marching and running?  

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint pain or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


